Order entered October 4, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00932-CV

                                   SANDRA HALE, Appellant

                                                   V.

 RISING S COMPANY LLC, GARY LYNCH AND CLYDE WAYNE SCOTT, Appellees

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                            Trial Court Cause No. 100179-CC

                                             ORDER
       Before the Court is appellant’s September 30, 2019 motion to compel the Clerk of this

Court and counsel for appellees to send her copies of all documents filed with this Court. When

a document is filed in this Court, the Clerk of this Court must send confirmation of the filing to

the filing party. See TEX. R. APP. P. 9.2 (c)(6). It is not the obligation of the Clerk of this Court

to send a copy of documents filed in this Court to the opposing party. Accordingly, we GRANT

the motion to the extent that we caution counsel for appellees that she must serve any document

filed with this Court on appellant. See id. 9.5.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE